The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2014

                                    No. 04-14-00555-CR

                                    Robert MARTINEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 5, Bexar County, Texas
                                  Trial Court No. 307125
                          Honorable Jason Pulliam, Judge Presiding


                                       ORDER
         On November 12, 2014, we abated this appeal and remanded the cause to the trial court
to determine, inter alia, whether Appellant is indigent, Appellant desires court-appointed
counsel, or Appellant wishes to represent himself. We set deadlines for the trial court and
district clerk to act, but we suspended all other appellate deadlines.
       On November 19, 2014, Appellant filed a motion for extension of time to file his brief.
Appellant’s motion is MOOT. After we receive the supplemental record from the district clerk,
we will issue an order setting appellate deadlines.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court